FARR, J.
Epitomized Opinion
Plaintiff Fie’ds brought th’s action in the Common Pleas for injuries which she received while a passenger on defendant’s street car. She alleged that defendant’s car carne to a stop, that she arose from her seat to 1- ave the car and that the car was then started with a sudden jerk which threw her against the back of a seat with great force. Defendant denied this and alleged that plaintiff arose from her seat with her arms full of bundles before the car came to a stop and through her own negligence fell against a seat as the ear was coming to a stop. The jury returned a verdict for defendant. Plaintiff brought error proceedings, contending that the case was one for the doctrine of Res Ipsa Loquitur and that there was error in the charge. Held:
Had plaintiff clearly established that defendant’s car, after coming to a stop, started aga’n with a sudden jerk which caused her injury, the maxim Res Ipsa Loquitur would have been applicable. But the jury found against paintiff on this point. Hence the maxim did not apply. The trial court correctly charged the princ'ple that should apply if the jury found the facts to be as plaintiff alleged. There was no error in failing to refer to the doctrine by name. Judgment affirmed.